Title: To George Washington from Timothy Pickering, 29 July 1796
From: Pickering, Timothy
To: Washington, George


        (private)
       
        
          Sir,
          Department of State July 29. 1796.
        
        About noon to-day Mr John Churchman, who has been these two or three years in Europe, on account of his supposed discoveries relative to the variation of the Magnetic Needle, called at the office. He came last from Bourdeaux, and was the bearer of Mr Monroe’s letter of the 2d of May. I told him it had been broken open; & after a few questions, asked him to give me a certificate of the circumstances which attended his receipt of it; and offered him pen, ink & paper to write it; unless he chose to do it at home. He said he would go home, and call himself at five in the afternoon (if that hour was convenient to me) as the matter required some consideration. He called at five accordingly; and then told me (with some emotion) that he thought it best to be candid; for he could not think of giving a certificate that might excite suspicions of innocent people—He had himself broken the seal, tho’ by mere accident; and as soon as he discovered his mistake, closed the letter again without reading it. He handed me a letter from his friend in London (a quaker) inclosing the copy of a diploma, in Latin, given him by order of the Empress of Russia, declaring him a member of the Russian Academy of Sciences. This letter he recd thro’ Mr Monroe; and by the same channel expected to receive the diploma itself. When therefore, at the point of his embarkation at Bourdeaux for America, he received a letter from Mr Monroe addressed to him, and within the cover, another of a size likely to contain the diploma, without looking at the superscription, he broke the seal. He hoped this inadvertence would be excused; and especially as he was careful to deliver the letter with his own hand: it was he who called & delivered it in the evening, as mentioned in my former letter. This account having all the marks of truth & candour, I begged him to give himself no further uneasiness about it; promising to communicate the explanation to you.
        I then entered into conversation with him about his travels in

France, and the sentiments of the French people towards America, & particularly the government; and as he had been so long in France, whether he had observed any material change of sentiment, especially on account of the treaty with Great-Britain. He answered, That he had observed no material change; that very little was said by Frenchmen about the treaty—tho’ much was said against it by the American Citizens in Paris. With the highest respect I am sir, your most obt servt
        
          Timothy Pickering
        
      